Citation Nr: 1638494	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-34 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant has established status as a claimant, seeking recognition as a child of the deceased Veteran, for entitlement to an increase in VA nonservice-connected pension, for purposes of accrued benefits (but pending a determination on substitution).


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The appellant is the son of a Veteran who served on active duty from November 1943 to December 1945.  The Veteran died on October [redacted], 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the case was subsequently transferred to the Milwaukee Pension Center.

The record before the Board consists of a paper file and electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

By way of history, the Veteran had established that she met the disability criteria for special monthly pension at the aid and attendance rate when she filed this claim in May 2009.  This request to reopen was essentially a claim for an increase in the amount of pension paid, predicated on a change of circumstances and expenses associated with the Veteran's care.  Specifically, prior to April 18, 2009, the Veteran was living in and receiving care at a Medicaid sponsored nursing home.  Beginning April 18, 2009, the Veteran moved into the appellant's home with the appellant and his wife and the appellant's wife quit her job to provide full-time care to the Veteran.  In the September 2009 rating decision, the RO confirmed and continued the prior determination that the appellant met the criteria for special monthly pension at the aid and attendance rate.

The Veteran passed away on October [redacted], 2009.  In December 2009, the appellant filed a statement indicating he wished to "continue the veteran's claim in accordance with Public Law 110-389, Section 212 and VA Fast Letter 09-15, dated March 3, 2009."  Along with that statement, he filed a VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary.

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389, added 38 U.S.C.A. § 5121A (West 2014), and addresses substitution in the case of the death of claimant; it provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  VA Fast Letter 09-15 discusses the implementation of substitution statute.  The Veteran passed away on October [redacted], 2009, and the appellant requested to be substituted as the claimant in December 2009, which is well within one year of the claimant's death.  With regard to appellant's filing of an application for accrued benefits, the Board notes that pursuant to VA regulation, the filing of a VA Form 21-601 includes an inferred request for substitution as the claimant.  See 38 C.F.R. § 3.1010 (2016).

The Agency of Original Jurisdiction (AOJ) has yet not made a determination on the issue of substitution as required by VA regulation, see 38 C.F.R. § 3.1010(e), and the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a) (describing the Board's jurisdiction); see also Reliford v. McDonald, 27 Vet. App. 297 (2015) (holding that VA must comply with its own procedures regarding applications for substituted claims).  Significantly, the distinction between the two types of adjudication (substituted claimant vs. accrued benefits) is significant in that the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence (unlike an accrued benefits claim).  See 38 U.S.C.A. § 5121A (West 2014).  Thus, it may be more favorable for a claimant to proceed on a substitution basis.  Given that the appellant has not been afforded adequate due process, a remand is required for the AOJ to make a clear determination on whether the appellant, as the Veteran's child, is eligible to pursue the Veteran's claim as a substitute for the Veteran or on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC must issue a substitution decision with regard to the appellant's petition to be substituted for the Veteran as a claimant with regard to the pending petition to increase the amount of her nonservice-connected pension.  

2.  Then, the RO or the AMC should undertake any indicated development.

3.  Then, the RO or the AMC should readjudicate the issue on appeal (in accordance with the outcome of the substitution decision), to include consideration of whether the appellant has established status as a claimant, seeking recognition as the child of the deceased Veteran, for entitlement to increased VA nonservice-connected pension benefits.  If the claim is not granted to the appellant's satisfaction, the appellant must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

